                Case 3:19-cv-00242 Document 1 Filed 08/29/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION
 SSS ENTERTAINMENT, LLC

 V.                                                CIVIL ACTION NO: -:19-CV-242

 CARLOS BETHANCOURT AND
 GIANCARLO MESSINA


               DEFENDANT GIANCARLO MESSINA’S NOTICE OF REMOVAL
       Defendant Giancarlo Messina. (hereinafter “Messina”) files this Notice of Removal to

remove this civil action from the 171th Judicial District Court of El Paso County, Texas, wherein

it was filed as Cause No. 2019DCV2804 on July 29, 2019, to the United States District Court for

the Western District of Texas El Paso Division in accordance with 28 U.S.C. §§ 1331, 1441, 1446.

I.     Background

1.     Plaintiff SSS Entertainment, LLC, (“Plainitff”) filed this civil action in the 171th Judicial

District Court of El Paso County, Texas on July 29, 2019. (Exhibit 1, Plaintiff’s Original Petition.)

The action was styled SSS Entertainment, LLC v. Carlos Bethancourt and Giancarlo Messina.

(Ex.1 at 1.)

2.     In its Original Petition, Plaintiff alleges various claims against Defendant Messina,

including breach of the fiduciary duty of loyalty, conspiracy to defraud, negligent

misrepresentation and violations of Deceptive Trade Practices Act.

3..    Plaintiff seeks $209,000.00 in actual damages as well as punitive and Treble Damages

against Defendants.

II.    Timeliness

4.      Although he has not been served with citation in the state court proceeding, Defendant

Messina first received a copy of Plaintiff’s Original Petition on July 31, 2019.
             Case 3:19-cv-00242 Document 1 Filed 08/29/19 Page 2 of 5



5.     28 U.S.C. § 1332(b)(1) states, “[t]he notice of removal of a civil action or proceeding shall

be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy

of the initial pleading setting forth the claim for relief upon which such action or proceeding is

based, or within 30 days after the service of summons upon the defendant if such initial pleading

has then been filed in court and is not required to be served on the defendant, whichever period is

shorter.”

6.     This Notice of Removal is timely because it was filed within thirty (30) days of the receipt

by Defendant Messina, through service or otherwise, of the Plaintiff’s Original Petition.

Specifically, this suit is being removed within 30 days of Defendant Messina’s receipt of a copy

of Plaintiff’s Original Petition on July 31, 2019.

III.   All Defendants Agree and Consent to Removal

7.     Prior to filing this Notice of Removal, Defendant Messina conferred with Defendant

Carlos Bethancourt about removing this case to federal court, and Bethancourt agreed and

consented to the removal of this case.

IV.    Venue
8.     Pursuant to 28 U.S.C. § 1446(a), the United States District Court for the Western District

of Texas El Paso Division, is the district and division embracing the place where the state court

action is pending.

V.     Notice

9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

contemporaneously filed with the El Paso County District Clerk and a copy provided to counsel

of record for both Plaintiff and to Defendant Bethancourt.

VI.    Basis for Removal

       A.       Diversity Jurisdiction
              Case 3:19-cv-00242 Document 1 Filed 08/29/19 Page 3 of 5



10.     28 U.S.C. § 1332(a)(1) states, in part, “[t]he district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between—citizens of different States.”

11.     Plaintiff, SSS Entertainment, LLC, which has its home office and principal place of

business in El Paso County, Texas. Plaintiff SSS Entertainment, LLC is a citizen of Texas.

12.     Defendant Carlos Bethancourt is, on information and belief, a citizen of Uruguay who

resides in Mexico. Bethancourt is neither a citizen nor a resident of the state of Texas

13.     Defendant Messina is a lawyer who lives and practices in the state of Florida. Defendant

Messina. is a citizen of Florida.

14.     Complete diversity “requires that all persons on one side of the controversy be citizens of

different states than all persons on the other side.” See McLaughlin v. Mississippi Power Co., 376

F.3d 344, 353 (5th Cir.2004); Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir.

2008)

15.     Here, Plaintiff and Defendant Bethancourt are citizens of different countries and Plaintiff

and Defendant Messina are citizens of different states. Thus, there is complete diversity of

citizenship between the parties. See McLaughlin, 376 F.3d at 353; Harvey, 542 F.3d at 1079.

16.     If a party files in a civil claim in state court, the defendant(s) may remove the case to the

federal district court in which it would have original jurisdiction based on diversity of citizenship.

Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S. Ct. 467, 472, 136 L. Ed. 2d 437 (1996).

        B.     Amount in Controversy

17.     28 U.S.C. § 1332(a) states, in part, “[T]he district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.
             Case 3:19-cv-00242 Document 1 Filed 08/29/19 Page 4 of 5



18.    Plaintiff seeks monetary damages over $ 250,000.00. (See Ex. 1 at 13 ¶¶ 28-33, 14 ¶¶ 34-

9, and 15 ¶¶ 40-1.)

19.    28 U.S.C. §1446(2) states that the damages alleged in the initial pleading shall be deemed

to be the amount in controversy.

20.    Consequently, the monetary amount in controversy exceeds $75,000.00.

VII.   Conclusion and Prayer

       Defendant Giancarlo Messina respectfully requests this Court to issue all necessary orders

and processes to effectuate the removal of this action from the 171st Judicial District Court of El

Paso County, Texas to the United States District Court for the Western District of Texas – El

Paso Division.

                                             Respectfully Submitted,

                                             THORNTON, BIECHLIN
                                                    REYNOLDS, & GUERRA, LC
                                             100 N.E. Loop, Suite 500
                                             San Antonio, TX 78216-4741
                                             Telephone:    210-581-0276
                                             Fax:          210-525-0666
                                             Email:        rreynolds@thorntonfirm.com

                                             BY______________________________________
                                                  Richard J Reynolds, III
                                                  Texas Bar No.: 1680380
                                                  Laura F. Macom
                                                  Texas Bar No. 24002512
                                                  Counsel for Defendant
                                                  Giancarlo Messina
               Case 3:19-cv-00242 Document 1 Filed 08/29/19 Page 5 of 5



                                 CERTIFICATE OF SERIVCE
       The undersigned hereby certifies a true and correct copy of the foregoing document has
been delivered to all counsel, via facsimile, pursuant to Fed. R. Civ. P. on this, the 29th day of
August, 2019.

Richard A. Roman
1018 Brown Street
El Paso, Texas 79902
Counsel for Plaintiff



                                              ______________________________________
                                                    Richard J. Reynolds, III
